ON MOTION
ORDER
John-Pierre Baney moves for leave to proceed in forma pauperis. The Merit Systems Protection Board moves to stay the briefing schedule until Baney pays the docketing fee or is granted leave to proceed in forma pauperis.
Upon consideration thereof,
It Is Ordered That:
(1) Baney’s motion for leave to proceed in forma pauperis is denied. Baney must pay the $450 fee within 14 days of the date of filing of this order or the petition for review will he dismissed.
(2) The Board’s motion to stay proceedings is granted. The briefs of the Board and the Department of Justice are due within 21 days of the date Baney pays the fee.